Citation Nr: 0112920	
Decision Date: 05/07/01    Archive Date: 05/15/01

DOCKET NO.  94-31 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for hypertension with hypertensive heart disease.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel

INTRODUCTION

The veteran had active service from June 1978 to June 1981 
and from June 1982 to May 1986.  

The current appeal arose from a July 1992 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California.  In pertinent part, the RO 
granted service connection for hypertension and assigned a 10 
percent evaluation, effective from August 27, 1991.  

The veteran provided oral testimony before a Hearing Officer 
at the RO in July 1993, a transcript of which has been 
associated with the claims file

In February 1997 the Board denied entitlement to service 
connection for defective hearing, residuals of a head injury, 
prostate disorder, right upper extremity sensory disorder, 
and left lower extremity sensory disorder.  The Board 
remanded the issue of entitlement to an initial evaluation in 
excess of 10 percent for hypertension to the RO for further 
development and adjudicative action.

In March 2000, the RO granted entitlement to an increased 
evaluation of 30 percent for the veteran's cardiovascular 
disability recharacterized as hypertension with hypertensive 
heart disease effective from August 27, 1991.  Since this is 
not the maximum assignable, pursuant to AB v. Brown, 6 Vet. 
App. 35 (1993), the issue would have remained on appeal.  In 
any event, the appellant indicated that he desired to 
continue his appeal.  

The case has been returned to the Board for further appellate 
review.  


FINDINGS OF FACT

1.  Prior to January 12, 1998, hypertension was manifested by 
diastolic pressure predominantly 100 or more, but less than 
110.  

2.  Effective January 12, 1998, hypertension remained 
manifested by diastolic pressure predominantly 100 or more, 
but less than 110 and without systolic pressure predominantly 
200 or more.

3.  The veteran has not had substantiated attacks of angina 
such that more than light manual labor is not feasible.

4.  The veteran has not shown that by reason of documented 
coronary artery disease he has had more that one episode of 
congestive heart failure per year; that a workload of four or 
five metabolic equivalents (METs) results in dyspnea, 
fatigue, angina, dizziness, or syncope; or that he has left 
ventricular dysfunction with an ejection fraction of 30 to 50 
percent.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 30 
percent for hypertension have not been met.  38 U.S.C.A. §§ 
1155 (West 1991); Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 
(2000) (to be codified as amended at 38 U.S.C. § 5107); 38 
C.F.R. §§ 4.7, 4.104 Diagnostic Codes 7005, 7101(effective 
prior to January 12, 1998); 38 C.F.R. § 4.104, Diagnostic 
Codes 7005, 7101; 62 Fed. Reg. 65207-65224 (December 11, 
1997) (effective January 12, 1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

A review of the service medical records discloses that a 
diagnosis of hypertension was made in 1984.  Thereafter, the 
veteran was treated intermittently for hypertension.  


A February 1992 VA examination report shows blood pressure 
readings were reportedly 134/94 sitting, 140/94 recumbent, 
and 136/106 standing.  The diagnosis was hypertension for 
many years.  X-rays of the chest revealed a normal heart and 
upper limits.  The results of an electrocardiogram (EKG) were 
borderline.  The diagnosis was hypertension under treatment.  

Associated with the claims file are VA outpatient treatment 
records dated from June 1992 to August 1993 showing the 
following blood pressure readings:  148/108, 148/102, 
138/104, and 160/80. 

The veteran was accorded a personal hearing before a hearing 
officer at the RO in July 1993.  He testified that he was 
currently on medication for hypertension and occasionally 
experienced chest pain.  

An October 1999 VA fee basis examination report shows blood 
pressure readings were recorded as 145/108 sitting, 148/100 
recumbent, and 142/96 standing in the right arm; and 146/106 
sitting, 144/94 recumbent, and 140/94 standing in the left 
arm.  Fundoscopic examination showed grade II hypertensive 
retinopathy with arteriolar narrowing with some tortuosity 
and arteriovenous (AV) nicking.  The chest was symmetrical 
with clear lung fields.  

The cardiac examination revealed a regular sinus rhythm with 
a faint S4 gallop with no murmur, clicks, snaps, rubs, or 
ejection sounds.  The point of maximum impulse was normal and 
not markedly sustained.  An EKG revealed regular sinus rhythm 
with a nonspecific T wave abnormality and was considered 
mildly abnormal.  An echocardiography with Doppler study 
revealed concentric left ventricular hypertrophy with normal 
wall motion and systolic function.  The Doppler study 
revealed mild diastolic left ventricular dysfunction and 
dilation of the aortic root.  The left ventricular ejection 
fraction was 80 percent.  

The diagnoses were hypertension, primarily diastolic, 
hypertensive heart disease, and hypertensive retinopathy.  
The examiner stated that the veteran demonstrated 
hypertensive disease in that he had an S4 gallop rhythm, and 
evidence of left ventricular hypertrophy on echocardiography 
with some degree of T wave abnormalities on EKG study.  There 
was no evidence of peripheral vascular disease or 
hypertensive nephropathy.  There was no evidence of coronary 
artery disease and no signs or symptoms of hypertensive or 
atherosclerotic cerebral vascular disease.  

Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The Board has also considered all regulatory provisions which 
are potentially applicable through the assertions and issues 
raised in the evidence of record as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991). 

During the pendency of the veteran's appeal, new regulations 
were issued revising the diagnostic criteria for rating 
cardiovascular disorders effective January 12, 1998.  62 Fed. 
Reg. 65207 (Dec. 11, 1997)(codified at 38 C.F.R. § 4.104, 
Diagnostic Code 7101).

Where a regulation changes after the claim has been filed or 
reopened but before the administrative or judicial process 
has been concluded, the version of the regulation more 
favorable to the appellant will apply unless Congress or the 
Secretary provided otherwise.  Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).

Under the revised regulations, a 20 percent evaluation is 
provided when there is diastolic pressure of predominantly 
110 or more or systolic pressure of predominantly 200 or 
more.  A 40 percent evaluation is provided where there is 
diastolic pressure of predominantly 120 or more.  A 60 
percent evaluation is provided where there is diastolic 
pressure of predominantly 130 or more.  

Note (1): Hypertension or isolated systolic hypertension must 
be confirmed by readings taken two or more times on at least 
three different days.  For purposes of this section, the term 
hypertension means that the diastolic blood pressure is 
predominantly 90mm. or greater, and isolated systolic 
hypertension means that the systolic blood pressure is 
predominantly 160mm. or greater with a diastolic blood 
pressure of less than 90mm.

Note (2): Evaluate hypertension due to aortic insufficiency 
or hyperthyroidism, which is usually the isolated systolic 
type, as part of the condition causing it rather than by a 
separate evaluation. 38 C.F.R. § 4.104; Diagnostic Code 7101 
(effective January 12, 1998).

Under the prior version of the regulations a 20 percent 
rating was provided for diastolic pressure of predominantly 
110 or more with definite symptoms.  A 40 percent evaluation 
was provided for diastolic pressure of 120 or more and 
moderately severe symptoms.  A 60 percent evaluation was 
provided for diastolic pressure of 130 or more with severe 
symptoms.  38 C.F.R. § 4.104, Diagnostic Code 7101 (effective 
prior to January 12, 1998).  Note (1): For the 40 percent and 
60 percent ratings under code 7101, there should be careful 
attention to diagnosis and repeated blood pressure readings.

Note (2): When continuous medication is shown necessary for 
control of hypertension with a history of diastolic blood 
pressure predominantly 100 or more, a minimum rating of 10 
percent will be assigned.  38 C.F.R. § 4.104; Diagnostic Code 
7101 (effective prior to January 12, 1998).




Under the amended regulations with documented 
arteriosclerotic heart disease (coronary artery disease) 
ratings from 10 percent to 100 percent are warranted where 
the disease results in the listed symptoms and impairment.  
38 C.F.R. § 4.104, Diagnostic Code 7005 (effective January 
12, 1998).

A 30 percent evaluation is assigned where a workload of 
greater than five METs but not greater than seven METs 
results in dyspnea, fatigue, angina, dizziness, or syncope, 
or; where there is evidence of cardiac hypertrophy or 
dilatation on EKG, echocardiogram or x-ray.  Id.

A 60 percent evaluation is assigned where there is more than 
one episode of acute congestive heart failure in the past 
year, or where a workload of greater than three METs but not 
greater than five METs results in dyspnea, fatigue, angina, 
dizziness, or syncope, or there is left ventricular 
dysfunction with an ejection fraction of 30 to 50 percent.  
Id.

Where there is chronic congestive heart failure; or, a 
workload of three METs or less results in dyspnea, fatigue, 
angina, dizziness, or syncope; or, there is left ventricular 
dysfunction with an ejection fraction of less than 30 
percent, a 100 percent evaluation is warranted.  Id.

The regulation states that one MET is the energy cost of 
standing quietly at rest and represents an oxygen uptake of 
3.5 millimeters per kilogram of body weight per minute.  When 
the level of METs at which dyspnea, fatigue, angina, 
dizziness, or syncope develops is required for evaluation, 
and a laboratory determination of METs by exercise testing 
cannot be done for medical reasons, an estimation by a 
medical examiner of the level of activity (expressed in METs 
and supported by specific examples such as slow stair 
climbing or shoveling snow) that results in dyspnea, fatigue, 
angina, dizziness, or syncope may be used. 





Under the prior regulations for arteriosclerotic heart 
disease, a 30 percent evaluation was appropriate following a 
typical coronary occlusion or thrombosis or with a history of 
substantiated anginal attack such that ordinary manual labor 
was feasible. 38 C.F.R. § 4.104, Diagnostic Code 7005 
(effective prior to January 12, 1998).

A higher 60 percent evaluation was provided following a 
typical coronary occlusion or thrombosis or with history of 
substantiated repeated anginal attacks such that more than 
light manual labor would not be feasible.  

A 100 percent evaluation was provided during and for six 
months following acute illness from coronary occlusion or 
thrombosis with circulatory shock etc. or after six months 
with chronic residual findings of congestive heart failure or 
angina on moderate exertion or where more than sedentary 
employment is precluded.  Id.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  VCAA of 2000, Pub. L. No. 106-475, § 4, 114 
Stat. 2096, 2098-99 (2000) (to be codified as amended at 
38 U.S.C. § 5107).



Analysis

Duty to Assist

The RO has made reasonable efforts to obtain evidence 
necessary to substantiate the veteran's claim, including any 
relevant records adequately identified by him as well as 
authorized by him to be obtained.  VCAA of 2000, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C.A. § 5103A); see also McKnight v. Gober, 
131 F.3d 1483 (Fed. Cir. 1997); Epps v. Brown, 9 Vet. 
App. 341, 344 (1996), aff'd sub nom. Epps v. Gober, 126 F.3d 
1464 (Fed. Cir. 1997).

The Board is satisfied that all relevant facts have been 
properly developed to their full extent and that VA has met 
its duty to assist.  Godwin v. Derwinski, 1 Vet. App. 419 
(1991); White v. Derwinski, 1 Vet. App. 519 (1991).

In this regard, the Board notes that the veteran was given 
the opportunity to submit additional evidence pertinent to 
his appeal, proffer testimony before a 
Hearing Officer at the RO, and afforded the benefit of 
previous and contemporaneous, comprehensive VA examinations.  
The Board has not been made aware of any additional evidence 
which has not already been requested and/or obtained 
pertinent to the veteran's appeal.  Accordingly, the Board 
finds that the record is ready for appellate review.

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant in 
developing the facts pertinent to his claim is required to 
comply with the duty to assist him as amended by the VCAA of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified at 38 U.S.C. § 5103A).

In reaching this determination, the Board has considered the 
fact that the law with respect to the duty to assist has been 
significantly changed since the most recent Supplemental 
Statement of the Case was issued to the veteran.

Congress recently passed the VCAA of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), modifying the adjudication of all 
pending claims.  As set forth above, the new law revises the 
former 38 U.S.C.A. § 5107(a) to eliminate the requirement 
that a claimant come forward first with evidence to well 
ground a claim before the Secretary is obligated to assist 
the claimant in developing the facts pertinent to the claim.  
It also specifically enumerates the requirements of the duty 
to assist.

In this case, the Board finds that the veteran is not 
prejudiced by its consideration of his claim pursuant to this 
new legislation without it first being considered by the RO.  
As set forth above, VA has already met all obligations to the 
veteran under this new legislation.  Moreover, the veteran 
and his representative have been afforded the opportunity to 
submit evidence and argument on the merits of the issue on 
appeal, and have done so.

In view of the foregoing, the Board finds that the veteran 
will not be prejudiced by its actions and that a remand for 
adjudication by the RO would only serve to further delay 
resolution of the veteran's claim.  See Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).

Having determined that the duty to assist has been satisfied, 
the Board turns to an evaluation of the veteran's claim on 
the merits.

Initial Increased Evaluation

The Board notes that this case involves an appeal as to the 
initial rating of the veteran's hypertension and hypertensive 
heart disease, rather than an increased rating claim where 
entitlement to compensation had previously been established.  
Fenderson v. West, 12 Vet. App. 119, 126 (2000).  In initial 
rating cases, separate ratings can be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings.  In the case at hand, the Board finds 
that a staged rating is inappropriate.

The Board also notes that because the regulatory criteria for 
rating cardiovascular diseases were amended during the 
pendency of the veteran's appeal, he is entitled to 
application of the more favorable criteria.

The Board finds no basis upon which to predicate a grant of 
entitlement to an initial evaluation in excess of 30 percent 
under either the previous or amended criteria under 
Diagnostic Code 7005.  The above reported requirements for 
increased evaluations have not been met under any of the 
diagnostic criteria pertinent to the veteran's hypertension 
with hypertensive heart disease.  

As for the veteran's condition on and after January 12, 1998, 
the evidence consists principally of the October 1999 fee 
basis examination report.  The examiner found concentric left 
ventricular hypertrophy with normal wall motion and systolic 
function.  There was no evidence of coronary artery disease.  

As for left ventricular dysfunction, this was shown to be 
mild with an ejection of 80 percent well in excess of the 30 
to 50 percent required for a 60 percent evaluation.  

The 60 percent criteria can also be satisfied if there was 
more than one episode of acute congestive heart failure in 
the last year.  However, the evidence of record does not show 
any episodes of congestive heart failure.  

Prior to January 12, 1998 the record is negative for a 
history of repeated substantiated anginal attacks that 
precluded more than light manual labor.  

The Board also notes here that a rating in excess of 30 
percent is not warranted under Diagnostic Code 7101 for 
hypertensive vascular disease under either the previous or 
revised criteria, as diastolic blood pressure predominantly 
120 or more has not been shown. 

Based on the above the Board concludes that neither version 
of the regulations is more favorable to the veteran.  
VAOPGCPREC 03-00.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where as here, the 
preponderance of the evidence is against the claim for an 
evaluation in excess of 30 percent for his hypertension.  
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  


ORDER

Entitlement to an initial evaluation in excess of 30 percent 
for hypertension with hypertensive heart disease is denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

